DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/20 and 4/19/21 have been considered by the examiner and made of record in the application file.
Election/Restrictions
Applicant’s election without traverse of claims 16-21, 27, 29, 30 in the reply filed on 4/30/21 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.  
As to claim 29, claims the non-statutory subject matter of a computer program product comprising only software code portions which essentially makes the computer program product a computer program, per se, and thus non-statutory subject matter. 
An amendment to this claim specifying that the computer program product for a computer comprises a non-transitory computer readable medium storing software code portions ….. will overcome this rejection provided that is it supported by accompanying disclosure in the specification, otherwise, it will raise a new matter issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0227941) in view of Loeh et al (US 2018/0139724).
As to claim 16, Zhang et al teaches a method (figure 17) comprising:
determining that buffered data is available for transmission (step T1);

Zhang et al fails to teach data cannot be transmitted over allocated resources to be transmitted over the allocated resources.  Loeh et al teaches data cannot be transmitted over allocated resources to be transmitted over the allocated resources (paragraph 100).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Loeh et al into the system of Zhang et al in order to perform a direct communication transmission over a direct sidelink connection to one or more receiving user equipments.
As to claim 17, Zhang et al teaches the method of claim 16, wherein the information includes a buffer status report (paragraphs 1, 117).
As to claim 18, Loeh et al teaches the method of claim 16, wherein the buffered data is associated with a logical channel (paragraphs 222, 228).
As to claim 19, Loeh et al teaches the method of claim 18, wherein the determining is based on a logical channel prioritization function, processing limitations or power limitations (paragraphs 100, 101). 
As to claims 27, 29, 30, recite limitations substantially similar to the claim 16. Therefore, these claims were rejected for similar reasons as stated above.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0227941) and Loeh et al (US 2018/0139724) in view of Dinan (USA 2017/0311317).
As to claim 20, Zhang et al and Loeh et al teaches the method of claim 19, the prior arts fails to teach the logical channel function is configured with at least one logical channel mapping restriction on a type of allocated resources.  Dinan teaches the logical channel function is configured with at least one logical channel mapping restriction on a type of allocated resources (abstract).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Dinan into the system of Zhang et al and Loeh et al in order to map restriction of the logical channel to one or more radio resource types in a plurality of radio resource types.
As to claim 21, Dinan teaches the method of claim 20, wherein the determining is based on a type of the allocated resources (paragraph 190).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	June 10, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642